
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 131
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 10, 2009
			Received
		
		CONCURRENT RESOLUTION
		Directing the Architect of the Capitol to
		  engrave the Pledge of Allegiance to the Flag and the National Motto of
		  In God we trust in the Capitol Visitor Center.
	
	
		1.Engraving of Pledge of
			 Allegiance to the Flag and National Motto in Capitol Visitor Center
			(a)Engraving
			 RequiredThe Architect of the
			 Capitol shall engrave the Pledge of Allegiance to the Flag and the
			 National Motto of In God we trust in the Capitol Visitor Center,
			 in accordance with the engraving plan described in subsection (b).
			(b)Engraving
			 PlanThe engraving plan
			 described in this subsection is a plan setting forth the design and location of
			 the engraving required under subsection (a) which is prepared by the Architect
			 of the Capitol and approved by the Committee on House Administration of the
			 House of Representatives and the Committee on Rules and Administration of the
			 Senate.
			
	
		
			Passed the House of
			 Representatives July 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
